      Case 1:05-cr-01234-DC Document 224 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :

              - against -              :
                                                   ORDER
ERIC ERSKINE,                          :
                                                   05 Cr. 1234 (DC)
                       Defendant.      :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

           On May 26, 2020, defendant Eric Erskine filed a pro se

motion for this court to reduce his term of supervised release

pursuant to 18 U.S.C. § 3583(e)(1).        Dkt. No. 223.   I originally

sentenced Erskine to 262 months' imprisonment and five years of

supervised release.     Dkt. No. 47.   On March 5, 2019, I granted

Erskine's motion for a sentencing reduction pursuant to Section

404 of the First Step Act of 2018 and re-sentenced him to time

served plus ten days and four years of supervised release.            Dkt.

No. 204.   Because Erskine has now served more than one year of

his term of supervised release, he is eligible for consideration

of a reduction in the term of supervised release if his conduct

and the interests of justice so warrant. See 18 U.S.C. §

3583(e)(1).

           IT IS HEREBY ORDERED that the government shall respond

to Erskine's motion by June 22, 2020. The Clerk of Court is

directed to mail a copy of this order to the United States
         Case 1:05-cr-01234-DC Document 224 Filed 06/01/20 Page 2 of 2



Attorney for the Southern District of New York and to Erskine at

the address listed below.

            SO ORDERED.


Dated:      New York, New York
            June 1, 2020


                                    __s/Denny Chin____________________
                                    DENNY CHIN
                                    United States Circuit Judge
                                    Sitting by Designation



To:         Eric Erskine
            75 Meadowood Trail
            Lithonia, GA 30038




                                      2
